Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
This action is in response the communications filed on 06/30/2021 in which Claims 1, 2, 11 and 16 are amended, and Claim 21 is added. The amendments have been entered. Claims 1-21 are pending. After an examiner-initiated interview on December 7th 2021, the examiner and applicant agreed upon additional amendments to Claims 1, 11 and 16 and cancellation to Claim 21 to put the application in condition for allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas Stabler during a telephone conversation on December 7th 2021.

Claims 1, 11 and 16 have been amended and Claim 21 has been cancelled as follows:

Claim 1: A method comprising:
obtaining content items, each of the content items comprising multiple  data types, the multiple data types comprising three or more of text, metadata, image, audio, or video;
causing, based on the content items, multiple neural networks to be trained to map      data in a vector space by providing at least a first portion of the content items as input to at least one of multiple neural networks and providing at least a second portion of each of the content items as input to at least another one of the multiple neural networks,
each of the first portions corresponding to a first data type, and each of the second portions corresponding to a second data type different than the first data type,
a first dimension of the vector space corresponds to the first data type, a second dimension of the vector space corresponds to the second data type, and a third  dimension of the vector space corresponds to a third data type, 
wherein the multiple neural networks are configured to share a common set of activations     such that inputs for the first and second data types provided to the multiple neural networks are mapped by the multiple neural networks to the common set of activations;
obtaining a search request for one or more multi-data-type content items, the search request comprising one or more search parameters, a multi-data-type content item comprising at least some of the multiple data types;
identifying multiple different predefined distance thresholds within the vector space assigned to the multiple data types and corresponding to multiple different dimensions, respectively; 
predicting, via at least one of the multiple neural networks and the common set of activations, a region within the vector space for satisfying the search request, the region being       predicted based on the one or more search parameters;
determining that the region is within each of the multiple different distance thresholds corresponding to the plurality of different data types; and
in response to the determining, providing, as a response to the search request, information indicating one or more content  items mapped to the predicted region of the vector space.
Claim 11: A system comprising:
a computer system that comprises one or more processors programmed with computer  program instructions that, when executed, cause the computer system to:
obtain multiple content items, each of the multiple content items comprising multiple  data types;
cause, based on the multiple content items, multiple prediction models to be trained to map data in a vector space by providing at least a first portion of each of the multiple content items as input to at least one of the multiple prediction models and providing at least a second portion of each of the multiple content items as input to at least another one of the multiple prediction models,
wherein each of the first portions corresponds to a first data type, and each of the second portions corresponds to a second data type different from the first data type;
wherein the multiple prediction models are configured to share a common set of activations such that inputs for the first and second data types provided to the multiple prediction models are mapped to the common set of activations; 
obtain a request for one or more results, the request comprising one or more parameters;
identify multiple different predefined distance thresholds within the vector space assigned to the multiple data types and corresponding to multiple different dimensions, respectively; 
predict, via at least one prediction model of the multiple prediction models and the common set of activations, a region within the vector space for satisfying the search request based on the one or  more parameters;
determine that the region is within each of the multiple different distance thresholds assigned to the plurality of different data types; and
in response to the determination, provide, as a response to the request, information indicating one or more content items mapped to the predicted region of the vector space.
Claim 16: A method being implemented by a computer system that comprises one or more physical processors executing computer program instructions that, when executed, perform the method, the method comprising:
obtaining multiple content items, each of the multiple content items comprising multiple      data types;
causing, based on the multiple content items, multiple prediction models to be trained to      map data in a vector space by providing at least a first portion of each of the multiple content items as input to at least one of the multiple prediction models and providing at least a second portion of each of the multiple content items as input to at least another one of the multiple prediction models,
wherein each of the first portions corresponds to a first data type, and each of the  second portions corresponds to a second data type different from the first data type;
wherein the multiple prediction models are configured to share a common set of activations such that inputs for the first and second data types provided to the multiple prediction models are mapped to the common set of activations; 
obtaining a request for one or more results, the request comprising one or more parameters;
identifying multiple different predefined distance thresholds within the vector space assigned to the multiple data types and corresponding to multiple different dimensions, respectively;
predicting, via at least one prediction model of the multiple prediction models and the          common set of activations, a region within the vector space for satisfying the search request based on the one or  more parameters; 
determining that the region is within each of the multiple different distance thresholds corresponding to the plurality of different data types; and
in response to the determination, providing, as a response to the request, information indicating one or more content items mapped to the predicted region of the vector space.

Claim 21: (Canceled)

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 1, 11 and 16 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
 Independent claims 1, 11 and 16 have been searched with respect to prior art, but no art which anticipates the invention, or no combination of prior art which renders the invention obvious, has been uncovered. Specifically, the limitations "… multiple different predefined distance thresholds within the vector space …corresponding to multiple different dimensions, respectively where, from above, the multiple different dimensions correspond to the different data types." have not been uncovered.
The closest prior art to the invention is Pourian, which teaches multiple different predefined distance thresholds corresponding to the different data types, but does not teach bringing the different data types and the respective distance thresholds into a common feature/vector space.

Dependent claims 2-10, 12-15 and 17-20 are also allowed at least due to their dependency on an allowable base claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122